Name: Commission Regulation (EEC) No 2906/81 of 7 October 1981 amending Regulation (EEC) No 1363/81 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/ 10 Official Journal of the European Communities 9 . 10 . 81 COMMISSION REGULATION (EEC) No 2906/81 of 7 October 1981 amending Regulation (EEC) No 1363/81 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency (b) in the third indent, the figure '5 800 is replaced by the figure '6 800 ' ; (c) in the fourth indent, the figure ' 16 000 ' is replaced by the figure '20 500 ' ; (d) the following indent is added : '  approximately 3 200 tonnes of olive residue oil '. 2 . The first paragraph of Article 2 is completed by the following : 'The supplementary invitation to tender concerning 9 200 tonnes of olive oil shall be published on 7 October 1981 .' 3 . The first paragraph of Article 4 is completed as follows : 'With regard to olive residue oil , tenders shall be made for an oil of 5 0 acidity.' 4 . The second paragraph of Article 4 is completed as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 3454/80 (2 ), and in particular Article 1 2 (4) thereof, Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Greek intervention agency has bought in, since the 1980/81 marketing year, large quantities of olive oil ; whereas about 30 000 tonnes of that oil have been offered for sale under a standing invitation to tender by means of Commission Regula ­ tion (EEC) No 1363/81 (3 ), as last amended by Regula ­ tion (EEC) No 2565/81 (4 ) ; Whereas the market situation for olive oil in Greece is favourable at present to the continuation of the sale of the oil held by the Greek intervention agency ; whereas it should therefore be made possible to sell an additional quantity of about 9 200 tonnes of olive oil under that standing invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Olive residue oil :  above 5 up to 8 ° acidity : reduction of Dr 74 for each degree or fraction of degree of acidity above 5 0 ,  above 8 : additional reduction of Dr 92 for each degree or fraction of degree above 8 0 .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1363/81 is amended as follows : Article 2 1 . In Article 1 , first subparagraph : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (a) in the second indent, the figure '600 is replaced by the figure '1 100'; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 October 198L For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 360, 31 . 12 . 1980, p . 16 . (3 ) OJ No L 135, 22 . 5 . 1981 , p . 17 . (4 ) OJ No L 250 , 3 . 9 . 1981 , p . 14 .